Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The electronic terminal disclaimer filed on August 19th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10818138, 10614667, 10607441, 10311671, 10002492, 9495836, 8900057 has been reviewed and is accepted.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention has overcome the pending rejection of claims under 35 USC 101 for the reasons set forth in the Applicant’s replies dated August 19th, 2021 and further for the additional reason that the claimed invention improves the functioning of a computer and other technology related thereto defining a practical application of the previously identified abstract idea in keeping with the 2019 Patent Subject Matter Eligibility Guidance and MPEP § 2106.05(a).
Additionally, the claimed invention addresses a particular technological problem in a manner that would not foreclose other ways of solving the problem, and departs from the routine and conventional sequence of events as reflected by the applicant’s specification consistent with the guidance in DDR Holdings, LLC v. Hotels.com, L.P. 773 F.3d 1245, 113 U.S.P.Q.2d 1097 (Fed. Cir. 2014).

considered individually or in combination fails to fairly teach or reasonably suggest the invention as particularly claimed and including the inclusion of a secondary controller implementing a second wager opportunity based on a second wager placed with the secondary controller and offering at least a portion of progressive jackpot based on a predetermined winning outcome is generated by the main game as particularly set forth in at least independent claims 2 and 13 and when considered in view of the remainder of the presented claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715              

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715